Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application
This Final Office Action is in response to the Application Serial 15/873,360. In response to the Examiner’s Non-final action filed October 06, 2021 , Applicant in response amended claims 1,2,4, 5, 6.  Claims 1-23 are pending in this application, and claims 1-7 have been rejected below. Claims 8-23 are withdrawn.


Response to Amendment
Claims 1-23 are pending in this application. Claims 1, 2, 4, 5, 6 are amended.  Claims 8-23 remain withdrawn.

Examiner objects to Claims 1-7.

The 35 U.S.C. 101 rejections of claims 1-7 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 35 U.S.C. 101 rejection, see below.

The amended claims 1, 2, 4, 5, 6 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1, 2, 4, 5, 6 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments
Applicant’s arguments filed on November 08, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On page 12 - 17, Applicant submits, “…  the Examiner asserts…. claims  1-7 are directed to certain methods of organizing human activity, mathematical concepts, and mental processes. Applicant traverses the rejections, and notes that the rejection have no bearing on amended independent claim, 1, and respective dependent claims …” and Applicant further notes that the claims and specification relate to machine learning predictions and future optimizations based on training and processing of computing models. …” and “… the amended claims include limitations directed to improvement of the technology field of employing machine learning models for predictions for future events… Applicant respectfully asserts that the independent claim 1 qualifies as eligible subject matter under 35 U.S.C. 101 according to the 2019 PEG and the associated USPTO update. Additionally, the claims that directly or indirectly depend on amended independent claim 1, namely claims 2-7 , are also directed to statutory subject matter for at least the same reasons. Accordingly, withdrawal of the 35 U.S.C. 101 rejection of claims 1-7 is respectfully requested. …”.

Examiner respectfully disagrees. The claim 1 recites in particular,  “… A method of using a processor device and machine learning for predicting and planning of staffing needs for services comprising: receiving, by a processor device, electronically transmitted data from an opportunity pipeline data store, the data comprising values representing current and historical project information, offerings information included in each opportunity and current and historical staffing information; generating, by the processor device, an optimization computing model that: minimizes related data representing values associated with data values representing staffing hiring at each time period, data values representing assignment of staff members to different opportunities in each location, and data values representing  late delivery due to lack of staff and skill, at particular times, and outputs, an optimal threshold value for data representing a win score for deals predicted by machine learning to be won using the data from the opportunity pipeline data store; generating, by the processor device, output data representing values for predicted opportunities to be won using machine computing learning-processing comprising:  training a win prediction machine learning model with training data representing current opportunities in the opportunity pipeline data store; filtering data for deals with the data representing values for win scores that are less than the threshold for the data representing values for the win score for deals predicted by the machine learning to be won; prediction processing by a deal progress monitoring computing model that outputs data representing values for each remaining deal and that outputs prediction data representing values for a future event and related timeline; and updating data representing values for each deal with data representing values for a predicted event until an end of a computing simulation time window for simulating progress of each deal.…” in claim 1.  
  
Each of these limitations recite staffing/ hiring for a project/opportunity based on opportunities predicted to be won, and thus, are directed to commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior relationships between people (team/staff to hire and the managing entity), (including social activities, teaching, and following rules or instructions), and  thus, the claims are directed to  certain methods of organizing human activity.   
The claims also recite an optimization computing model, a win prediction  and  a computing simulation window which is directed to the abstract grouping of a mathematical concept. 

Further, the claims recite a deal progress monitoring computing model … to predict a future event, and therefore, the claims are disclose concepts performed in the human mind (including observation, evaluations, judgement, and opinion) and thus, the claims are directed to the abstract grouping of a mental process.

Accordingly, the claims are directed to, a certain method of organizing human activity,  a mathematical concept,  and  mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.



 On pages 17-19, Applicant submits, “… Further, “the Prong two analysis considers thee claim as a whole….the claim itself does not need to explicitly recite the improvement described in the specification  …. The amended claims include limitations directed to improvement of the technology field of employing machine learning models for predictions for future events. Applicant respectfully asserts that the independent claim 1 qualifies as eligible subject matter under 35 U.S.C. 101 according to the 2019 PEG and the associated USPTO update. Additionally, the claims that directly or indirectly depend on amended independent claim 1, namely claims 2-7, are also directed to statutory subject matter for at least the same reasons. Accordingly, withdrawal of the 35 U.S.C. § 101 rejection of claims 1-7 is respectfully requested. …”

Examiner respectfully disagrees. The claims 1-7 do not integrate the judicial exception into a practical application.  The claims 1-7 are examined in light of 2019 Revised PEG Guidance. Although the claims recite an additional element of “machine learning” and “ training data representing current opportunities in the opportunity pipeline”  and “updating data representing values for each deal … until an end of computing simulation time window …  ” the claims do not for example recite a retraining the optimization model step nor a technical  improvement to the function of a technology. The Applicant is pointed to Example 39 of the 2019 Revised PEG Guidance.  Additionally, the Examiner objects to the Applicant’s amendments to claim 1-7, clarification of the machine learning and the integration of the machine learning used to predict the opportunity pipeline is requested, see below.


Examiner submits, utilizing “an optimization computing model”, “the machine computing learning-processing model” and  “machine learning model”  is/are nothing more than adding the words “apply it (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and thus, the limitations are not indicative of an inventive concept (aka “significantly more”) – See MPEP 2106.05 (f)

	
With respect to the recited claims 1-7, to determine whether the claims pertain to an improvement to conventional functioning of a computer, or conventional technology or technological processes, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  

Examiner asserts the claims 1-7 do not integrate the judicial exception into a practical application.  



Response to Claim Rejection -35.U.S.C 103
On pages 19, Applicant submits, “… the combination of Grady Smith, Head and Rini does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1 … e claims that depend on amended claim 1, namely claims 3-4, are also patentable over Grady Smith in view of Head and Rini for at least the same reasons.  Accordingly, withdrawal of the rejections of claims 1, 3-4 is respectfully requested. 

Examiner respectfully disagrees. The amended claims necessitate grounds for a new rejection. The claims 1-7 are rejected under 35 U.S.C. 103, see below.


Applicant traverses , “… The rejection of claims 5-7 under 35 U.S.C. §103 as allegedly being unpatentable over Grady Smith in view of Head and Rini, and further in view of Celhar is respectfully traversed. the combination of Grady Smith, Head, Rini and Celhar does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Grady Smith in view of Head, Rini and Celhar since a primafacie case of obviousness has not been met under MPEP §2143. Additionally, the claims that depend 

Examiner respectfully disagrees. The amended claims necessitate grounds for a new rejection. The claims 1-7 are rejected under 35 U.S.C. 103, see below.


Applicant traverses,  “… The rejection of claim 2 under 35 U.S.C. §103 as allegedly being unpatentable over Grady Smith in view of Head, Rini and Vogel is respectfully traversed because for at least the following reasons, Grady Smith, Head, Rini and Vogel, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended.  Claim 2 directly depends on amended claim 1. Similarly as asserted above, the combination of Grady Smith, Head and Rini is silent regarding Applicant's amended claim 1. Accordingly, withdrawal of the rejections of claim 2 is respectfully requested.  Patent Application No. 15/373.360 Docket No. ARC920160122US1
Amd. dated May 2x, 2021
Examiner respectfully disagrees. The amended claims necessitate grounds for a new rejection. The claims 1-7 are rejected under 35 U.S.C. 103, see below.



Claim Objections
Claims 1-7  are objected to because of the following informalities:  The amended limitations of claim 1 are recite “…  minimizes related data representing values associated with data values representing staffing hiring at each time period, data values representing assignment of staff members to different opportunities in each location, and data values representing [[for]] late delivery due to lack of staff and skill, at particular times, and outputsvalue for data representing a win score for deals predicted by machine learning to be won using the data from the opportunity pipeline data store; generating, by the processor device, output  data representing values for predicted opportunities to be won using machine computing learning-processing comprising: Page 2 of31Patent Application No. 15/873,360Docket No. ARC920160122US1 Amdt. dated November 8, 2021 Reply to Non-Final Office Action of October 6, 2021 training a win prediction machine learning model with training data representing current opportunities in the opportunity pipeline data store; filtering data for deals with the data representing values for win scores that are less than the threshold for the data representing values for the win score for deals  predicted by the machine learning to be won; prediction processing[[,]] by a deal progress monitoring computing model[[, ]]that outputs data representing values for each remaining deal and that outputs prediction data representing values for a future event and related timeline; …” It is unclear how the limitations of minimizing  related data representing values associates with data values representing staff hiring at each time period is an output ,,,threshold value for data representing a win score for deals predicted by machine learning… . Applicant is requested to clarify the relation of these limitation.  Appropriate correction is required.


Claim Rejections -35 USC § 101 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.

The claim 1 recites in particular,  “… A method … for predicting and planning of staffing needs for services comprising: receiving, … the data comprising values representing current and historical project information, offerings information included in each opportunity and current and historical staffing information; generating.. , an optimization computing model that: minimizes related data representing values associated with: data values representing staffing hiring at each time period, data values representing assignment of staff members to different opportunities in each location, and data values representing late delivery due to lack of staff and skill, at particular times, and outputs an optimal threshold value for data representing a win score for deals predicted … to be won using the data from… ; generating, .. , output data representing values for predicted opportunities to be won using… : Page 2 of31Patent Application No. 15/873,360Docket No. ARC920160122US1 Amdt. dated November 8, 2021 Reply to Non-Final Office Action of October 6, 2021 … with training data representing current opportunities in … ; filtering data for deals with the data representing values for win scores that are less than the threshold for the data representing values for the win score for deals predicted … to be won; prediction processing by a deal progress monitoring computing model that outputs data representing values for each remaining deal and that outputs prediction data representing values for a future event and related timeline; and updating data representing values for each deal with data representing values for a predicted event until an end of a computing simulation time window for simulating progress of each deal...” in claim 1. The claim 1 recites an abstract idea, and thus, claim 1 is “directed to” a judicial exception under Step 2A.
 
Each of these limitations recite staffing/ hiring for a project/opportunity based on opportunities predicted to be won, and thus, are directed to commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), managing personal behavior relationships between people (team/staff to hire and the managing entity), (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to certain methods of organizing human activity.   

The claims also recite an optimization model, and a deal prediction model using modeling to predict a win score using data (e.g., historical project information, staff hiring at each period, late delivery due to lack of staff) which is directed to the abstract grouping of a mathematical concept. 

data for deals with the data representing values for win scores that are less than the threshold for the data representing values for the win score for deals, and therefore, the claims are disclose concepts performed in the human mind (including observation, evaluations, judgement, and opinion) and thus, the claims are directed to the abstract grouping of a mental process.

Accordingly, the claims are directed to, a certain method of organizing human activity, a mathematical concept, and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. There are no additional elements recited in the claims 1-7, and thus, the claims are not sufficient to integrate an abstract idea into a practical application. 

In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ by a processor device,  an opportunity pipeline data store, an optimization computing model, machine computing learning-processing, a win training prediction machine learning model, a deal progress monitoring computing model”,  in claim 1; “an opportunity pipeline data store”, in claim 2;  and “the win prediction machine learning model”, in claim 3; “the optimization computing model,” in claim 4; no additional elements, in claim 5;  “the win prediction machine learning model”, in claim 6;  “by computing processing”, in claim 7.  

The limitations recite generally linking the use of a judicial exception to a particular technological environment or field of use  – See MPEP 2106.05 (h).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.  The limitation are not indicative of integration into a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the 

In addition, as noted above, with respect to the receiving …data from the opportunity pipeline … , generating… output data  these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception and is not significantly more.  - See MPEP 2106.05(g).  

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Grady-Smith, et al. (US 2016/0,224,912 A1) at ([0150], [0158], describing that machine learning processes), Applicant’s specification at [0040] — [042], [050],[082]-[083], [Figure 1], [Figure 2] (describing that the embodiments of the invention may be implemented by a desktop computer, laptop computer, handheld computer, printer, servers).

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);   

With respect to the recited claims 1-7, to determine whether the claims pertain to an improvement to conventional functioning of a computer, or conventional technology or technological processes, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. 

claims 2-7 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, the claim is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1) 


Regarding Claim 1, (Currently Amended)

Grady Smith teaches:

A method of using a processor device and machine learning for predicting and planning of staffing needs for services comprising: receiving, by a processor device,  electronically transmitted data from an opportunity pipeline data store, the data comprising values representing current and historical project information, offerings information included in each opportunity and current and historical staffing information; 


Grady-Smith [0106] teaches an integrated business server 114 (processor) comprising an ERP module 118 (data store) and CRM module 120 (data store).   Grady-Smith [0107] teaches the integrated business server 114 may further provide business functionalities including a partner and vendor management module 124, and SCM (supply chain management) module 126 (data store)., Grady-Smith [0106] –[0107], [Figure 1].

Grady-Smith [0217] teaches succession planning, when an employee vacates a position (a vacant position is an opportunity) and Grady-Smith [0229] teaches reducing churn risk, measure of how likely it is for a particular employee to leave the organization (a vacant position is an opportunity), and improving hiring /retention practices . ; Grady-Smith [0232] teaches there are multiple factors that can be analyzed in an effort to predict the likelihood of churn. One can look for common factors, characterizing resignations – that may include patterns in vacations/PTO, relevant salary data, performance ratings (historic information) 

Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring (offering process) process of a company/organization.

Grady-Smith teaches hiring. Hiring is an opportunity.

 
generating, by the processor device, an optimization computing model that minimizes related data representing values associated with: data values representing  for staffing hiring at each time period, data values representing … data values representing … at particular times, 

Grady Smith [0234], [0289] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0292] teaches reduce/prevent the churn of high performing/ valuable employees would benefit the company by not only retaining those employees, but also reducing the costs and effort required for recruiting and training a new employee. ; Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring process of a company/organization., Grady Smith [0234], [0289] –[0293]

Grady [0241] teaches predictions can be tested overtime.

outputs, an optimal threshold value for data representing … predicted by machine learning using the data from the opportunity pipeline data store; 

Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring process of a company/organization.

Grady-Smith teaches hiring. Hiring is an opportunity.

Grady-Smith [0234], [0281] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0234], [0281]; Grady-Smith [0289] –[0293] teaches using a machine learning algorithm, to predict a potential employee churner,  and using information , an organization could preemptively make efforts to retain certain employees, … but also reducing the costs.
	

generating, by the processor device, output data representing values for predicted opportunities to be won using machine computing learning-processing comprising: training a win prediction machine learning model with training data representing current opportunities in the opportunity pipeline data store; Page 2 of 29Patent Application No. 15/873,60Docket No. ARC920160122UISi AmrdL dated May 28, 2021 Reply to Final Office Action of March 31. 2021 

Grady-Smith [0234], [0281] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0234], [0281]; Grady-Smith [0289] –[0293] teaches using a machine learning algorithm, to predict a potential employee churner,  and using information , an organization could preemptively make efforts to retain certain employees, … but also reducing the costs.

Grady-Smith teaches retaining an employee. Retaining an employee is a win prediction for the current opportunities.



filtering data for deals with the data representing values for … that are less than the threshold for the data representing values for the  … for deals as predicted by the machine learning … ; 


Grady-Smith [0307] teaches an embodiment of the invention may use "near real-time" metrics in order to trigger an alert that a specific employee might become a churner. For example, one important parameter could be the "number of times the person logs in to their Linkedin web site account". From historical data, the model might observe that employees with a higher number of Linkedin logins per month are more likely to leave the company.

Grady-Smith [0273] teaches mapping process flows, information distribution, or decision processes using appropriate filter(s).


prediction processing, by a deal progress monitoring computing model, that outputs data representing values for each remaining deal that outputs and prediction data representing values for a future event and related timeline; 

Grady-Smith [0306] teaches use of real-time business data or metrics may enable a dynamic visualization or representation that indicates what business issues trigger (threshold) communications, and hence may provide a way to "learn" (e.g., based on machine learning to determine which factors are strongly correlated with a certain type of interaction) what business data combinations may indicate a possible problem before that problem becomes noticed and acted upon., Grady-Smith  [0305] - [0306]

Grady-Smith [0307] teaches …  a specific employee might become a churner. For example, … from historical data, the model might observe that employees with a 

Grady-Smith [0105],  [Figure 1 item 0108] – teaches displaying output to an end user.

(Examiner submits Grady-Smith teaches a use of real- time business data and prediction of an employee to churn using s machine learning algorithm.  The employment of a data is a business agreement that is monitored and modeled in the Grady-Smith reference, and thus, monitoring a churn employment, using employment data, is monitoring a deal.)

and updating data representing values for each deal with data representing values for a predicted event for simulating progress of each deal.

Grady-Smith [0105],  [Figure 1 item 0108] – teaches displaying output to an end user.; Grady-Smith [0096] teaches data analysis methods or techniques may include one or more statistical analysis, machine learning, pattern matching, application of criteria or rules, filtering, etc. The outputs of the data or modeling may be used to construct or represent … relationships, … for decision processes, … correlations.; Grady-Smith [094] teaches by applying a form of machine learning it may be possible to construct predictive models that are capable of identifying an employee that has become less engaged, and Grady-Smith [0232] –[0234] teaches such factors are suggestive of a greater likelihood of churn (a predicted event.) A machine learning algorithm can be trained by  looking at past churn behavior to “predict” churn., Grady-Smith [094], [096], [0105], [0232] –[0234].

(Examiner submits Grady-Smith teaches a use of real- time business data and prediction of an employee to churn using machine learning algorithm.  The employment of a data is a business agreement that is monitored and modeled in the Grady-Smith reference, and thus, monitoring a churn employment, using employment data, is monitoring a deal.)


	Although highly suggested, Grady-Smith does not teach:
“… each location …. late delivery due to lack of staff and skill… a win score ... win scores … win score … to be won ...”


Head teaches:
“…  each location …. late delivery due to lack of staff and skill… a win score ... win scores … win score … to be won … simulating progress …”

Head [abstract] teaches increasing win probability of a vendor in a complex contract competition (opportunity pipeline). ; Head [Figure 2] illustrates a diagram showing the relationship between the timing of an event occurring compared to the impact of that event on value position (simulation, prediction).

Head [078] teaches the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying organization competitors an… the vendor may then accurately predict the award outcome for the contract at S250… the vendor substantially increase its chances of winning the contract by acting in conformity with the desired value position of the buying organization during the evaluation state., Head [078]- [079]

Head [0084] teaches outsourcing to smaller customers in remote locations. Head [097] teaches a positive or negative value position based on missing delivery requirements .





Regarding Claim 3, (Previously Presented)

The method of claim 1, wherein: the win prediction machine learning model is trained with metadata for deals from the data representing current opportunities in the opportunity pipeline and data representing deals that end up with data representing a predicted future event …are treated as data representing deals predicted… .

Grady-Smith [0306] teaches use of real-time business data or metrics may enable a dynamic visualization or representation that indicates what business issues trigger (threshold) communications, and hence may provide a way to "learn" (e.g., based on machine learning to determine which factors are strongly correlated with a certain type of interaction) what business data combinations may indicate a possible problem before that problem becomes noticed and acted upon., Grady-Smith  [0305] - [0306]

Grady-Smith [093] one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user. The desired data or information may be identified on the basis of one or more of 

(Grady-Smith teaches outputs of the data analysis of modeling  based on data), therefore, Grady-Smith teaches metadata which is a set of data that describes and gives information about other data.)

	Although highly suggested, Grady-Smith does not explicitly teach:
“.. as won … to be won…”

 Head [005];  Head [078] –[079], [Figure 4], same as above.

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches applying decision weights to predict the award outcome of a contract. It would have been obvious prior to the effective filing date to combine  using machine learning techniques to predict churn with predicting the win of the contract based using decision weights such as customer location, and delivery requirements, so that conflicts with the value position of the buying-organization may be identified and controlled, Head [011].




Regarding Claim 4, (Currently Amended)

Grady-Smith teaches
The method of claim 3, wherein the optimization computing model optimizes data representing values for a tradeoff between data representing values for ….values for … 

Grady Smith [0234],[0241], [0289] –[0293], same as above

Although highly suggested, Grady-Smith does not explicitly teach
“penalties paid to customers for late deliveries and any unnecessary hiring and staffing costs”

Head teaches:
“….penalties paid to customers for late deliveries  and any unnecessary hiring and staffing costs …”

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Head teaches 1. Vendor A recommends that the company outsource their transportation to an independent trucking company (Vendor A), thereby eliminating their trucking facilities and 2. Vendor B recommends that the company eliminate their in-house trucking staff, and using a mixture of shipping contractors and shipping auction markets contract their deliveries on a load-by-load basis staff, Head [084]-[085]

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches probabilities of late deliveries.  It would have been obvious, before the date of filing to combine, planning of staff, as taught by .



Claim 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1) an and in further view of  Celhar (US 2015/0134,407 A1). 

Regarding Claim 5, (Currently Amended)

The method of claim 4, further comprising: receiving,  by processor device … by the processor device … values for …

Grady Smith [0234],[0241], [0289] –[0293], same as above

Head teaches:
“…. the win score for deals to be won for the prediction processing; … pseudo-won deals from a number of deals equal …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].; Head teaches the decision weights is the determination of whether each vendor/competitor having a value position that is aligned with the value position the buying organization. Therefore, the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying –organization and to itself, to the decision weights S240., Head [0077].
 

Although highly suggested, Head does not explicitly teach:
“ … receiving  … a number of data buckets for the number of threshold for the data representing … and constructing, for any data bucket, -data representing …  to a particular number of that data bucket and that did not make it through processing for any lower numbered data buckets …”


Celhar teaches the system may generate a score for a customer and/or fulfilling organization after one or more opportunities have been awarded. In other embodiments, a score is generated after a threshold number of opportunities are awarded such that the aggregate data (data buckets) can be analyzed for a mean score, Celhar [042].

Celhar teaches until a customer awards sufficient opportunity to generate its own score, the customer score 416 for a new customer may be initially set to be a mean industry score for the industry associated with the customer and the complexity of the procurement opportunity being offered. These and other attributes for calculating the customer score are further discussed at block 320 . –See Celhar [042].  At block 320, both the complexity score 520 for the procurement opportunity and the organization score 416 for the customer are maintained in the respective profiles. The organization score 416 is maintained until at least another opportunity is offered through that customer and/or a system update is performed in which feedback and various other industry and market inputs can be analyzed and calculated to generated an updated score. - See Celhar [055].


Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  Celhar teaches analyzing government procurement activities based on scores calculated for a customer.   It would have improve the likelihood of a bid being accepted, Celhar [079].   



Regarding Claim 6, (Currently Amended)

The method of claim 5,  wherein the data representing values for  …  output for …a value representing as ….  machine learning model
[0234],[0241], [0289] –[0293 ], [same as above]


… pseudo-won deals is constructed as having an equal to a probability that at least one of the deals used in constructing it is output as based on a score output from the win prediction … 

Head teaches the vendor that can predict the buying organization's value position, and thus the framing of the initial choice set, is able to predict and control the evaluation phase with a relatively high degree of certainty. For example, implementation of the disclosed method may increase win probability for a vendor competing in a large, complex contract competition up to 50% or more. Typically, the win probability for most vendors is less than 40%, or even less than 20%. Given the cost of complex contract competition for a competing vendor, an increase in win probability increases efficiency and capital savings. For example, a vendor having a historical win probability of 30% may increase its win probability to 45% (i.e. a 50% increase) by implementation of the disclosed invention – see Head [061].

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of 

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using machine learning, at taught by Grady-Smith, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   



Regarding Claim 7, (Previously Presented)

The method of claim 6, wherein  the probability … by computer processing … representing chances of winning each deal

Grady –Smith [0234],[0241], [0289] –[0293] ,[same as above]

	Although highly suggested, Grady-Smith does not teach:
 “.. that at least one of the deals in a list for each data bucket is determined … based on independence between data …”

Head teaches:
“.. that at least one of the deals in a list for each data bucket is determined … based on independence between data …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].;

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Celhar further teaches:
“ .. a list for each bucket …”  

Celhar teaches attributes can include the number of opportunities being currently offered in the marketplace (or, for vendors, on which open opportunities are being followed and/or bid), the dollar value of the opportunities, and the other factors. If the customer consistently offered procurement opportunities in the telecom industry and offered 2-3 opportunities in the education industry, the data related to those two industries would be included when determining the 


Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using machine learning, at taught by Grady-Smith, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   
Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  It would have been obvious, before the date of filing, to combine, predicting staff planning, using probability and decision weights, as taught by Grady-Smith and Head, with analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, to improve the likelihood of a bid being accepted, Celhar [079] .   



Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1) and in further view of  Vogel (US 2004/0162,753 A1).


Regarding Claim 2,

Grady-Smith teaches 
The method of claim 1, wherein the opportunity pipeline data store further comprises: data representing values for: … , hiring cost information, and assignment cost of staff to opportunity information 



Vogel teaches:
“… resource locations, workload capacity information, budget information, penalty information, hiring timeline information … , hiring cost information, and assignment cost of staff to opportunity information …”

Vogel teaches the workforces manager takes steps to address current state issues, either before or in connection with planning future (opportunity pipeline) workforce deployment strategies.  A staffing manager might choose to analyze the current workforces (current and historic) attributes (e.g., location, skills, billrate) to analyze whether the current workforce allocation can be optimized.-Vogel [040], [043]. (Budget and capacity) and level of billing. , Vogel [056].; Vogel teaches roster disposition reports. May be useful in rationalizing the current workforce, reduce the away team, reduce or fire contractors, fill open staffing areas, achieve a maximum skill deployments, or identify area where global competitive resourcing may be beneficial, Vogel [083].
	
Grady-Smith teaches conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee. Vogel teaches workforce deployment strategies including staffing and billrates.  It would have been obvious, before the date of filing, to combine, analyzing operation decisions Grady-Smith, with workforce deployment strategies, as taught by Vogel to optimize the resource allocation.   

Claims 8-23 are withdrawn.



Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure: Cao (US 2008/0167930) discloses using advanced probabilistic techniques to optimize, addressing tradeoffs among capacity levels, costs, revenues, profits, engagement loss and other business risks and concerns. The optimization techniques are used to determine the optimal usage of resources,  to estimate optimal staffing levels, maximize expected revenue or profit rate or to minimize expected cost. The constraints reflect parameters, such as arrival rates of projects, project risks and available skill capacities (lack of staff). Farooq (US 10, 095, 990 B2) teaches augmenting resource capacity using optimization modules. Rini (US 2018/ 0,268,341 A1)  teaches simulation of a deal in a time window.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623